Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 - 6) in the reply filed on 01/25/2021 is acknowledged.
Claims 7 - 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/25/2021.
Claims 1 - 6 are under examination. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fastening mechanism of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Examiner’s Note
Please note that the spinal implant and rod as recited in claim 1 are not positively recited (line 4, “configured to hold a spinal implant” and line 12, “to push a rod into a rod receiving portion of the spinal implant”), therefore further limitations involving the spinal implant and rod, e.g. “to couple the gripping assembly to the spinal implant” will be treated as intended use limitations. 
Claim 6 positively recites a fastening mechanism, therefore the fastening mechanism is considered to be part of the claimed subject matter.  Please see objection below regarding claim 6.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 positively recites a fastening mechanism.  However claim 6 is dependent upon claim 1 which is directed to a surgical instrument.  Therefore the 
Claim 6 also recites the limitation “to secure a rod seated in a rod-receiving portion”, this should be changed to “to secure the rod seated in the rod-receiving portion” since the rod and rod-receiving portion were recited in preceding claim 1.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a fastening mechanism” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph [0064] states that the fastening mechanism may be a set screw.  Therefore the structure determined sufficient to perform the function of fastening may be a set screw of functional equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is dependent upon claim 2, however it recites “the tubular shaft” which is introduced in claim 3.  Therefore it is unclear if claim 4 should be dependent upon claim 3 or if the limitation should be changed to “wherein a tubular shaft of the rod reducing component”.  For purposes of examination claim 4 is assumed to depend from claim 3. 





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Avidano et al. (US 2019/0117280 A1).

Regarding claim 1, Avidano discloses a surgical instrument, comprising: 
a handle (paragraph [0015], Fig. 3, ref. 16); 
a gripping assembly extending distally from the handle (Fig. 3, refs. 12d, paragraph [0015], see remarked Fig. 3 below for further clarification) and having a plurality of distally- extending fingers configured to hold a spinal implant (ref. 12d, Figs. 6A - 6G); 
a rod reducing component disposed within a longitudinal passageway defined at least partially through the handle and the gripping assembly (paragraph [0015], ref. 14, Figs. 1 - 3 show the rod reducing component ref. 14 disposed in a longitudinal 
a locking sleeve slidably disposed around a portion of the gripping assembly (paragraph [0015], ref. 18, Fig. 3), wherein the locking sleeve is distally advanced over the plurality of distally-extending fingers to couple the gripping assembly to the spinal implant (Fig. 5), 
wherein the rod reducing component translates distally in response to a rotation of the handle in a first direction to push a rod into a rod receiving portion of the spinal implant held by the gripping assembly (paragraphs [0018, 25 - 26]).  

    PNG
    media_image1.png
    329
    1020
    media_image1.png
    Greyscale



Regarding claim 2, Avidano discloses the surgical instrument of claim 1, wherein the rod reducing component (ref. 14) moves proximally in response to a rotation of the handle (ref. 16) in a second direction to disengage a distal end of the rod reducing component from the rod (paragraphs [0025 - 26]).  



Regarding claim 4, Avidano discloses the surgical instrument of claim 2, wherein the tubular shaft of the rod reducing component includes a threaded portion for moveably coupling the rod reducing component to the handle (paragraphs [0017-18], ref. 14e, Fig. 2).  

Regarding claim 5, Avidano discloses the surgical instrument of claim 1 further comprising a handle collar configured to loosely couple a proximal end of the gripping assembly to a distal end of the handle (see remarked Fig. 4 below).  

    PNG
    media_image2.png
    353
    929
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avidano et al. (US 2019/0117280 A1) in view of Rubin et al. (US 2018/0185072).

Regarding claim 6, Avidano discloses the surgical instrument of claim 1, wherein the rod reducing component defines a longitudinal passageway (paragraph [0016] discloses that the rod reducing component is a tubular shaft, thus defining a longitudinal passageway).  However Avidano is silent regarding the limitation that the passageway receive a fastening mechanism which is deployed to secure a rod

Rubin teaches an analogous surgical instrument (Abstract, Fig. 1) configured to grip a spinal implant (Fig. 1 show the instrument ref. 100 gripping an implant ref. 120) and reduce a rod within said implant (Fig. 2, “R”).  Rubin further teaches that the surgical instrument defines a longitudinal passageway (Fig. 19B) configured to receive a fastening mechanism to secure the rod (paragraph [0130], “S”, Fig. 20B). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument of Avidano to include the fastening mechanism for the purpose of securing the rod, as taught by Rubin. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for prior art used in the current rejection and other analogous prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817.  The examiner can normally be reached on M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TESSA M MATTHEWS/           Examiner, Art Unit 3773